Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2012/0095429) in view of Kaneda (US 2009/0326504) for the same reasons as expressed in paragraph 3 of the Office action dated September 22, 2021.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
See paragraph 4 of the Office action dated September 22, 2021.
Claim 10 is allowed.
None of the prior art of record taught or suggested that the elastics of the absorbent panel would have been secured in place with alternating welds of the anchoring and guiding type as claimed in the absorbent article which incorporated a first and second waistband having both anchoring and guiding welds within the waistband for securing the elastics in the waistband.
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
Applicant is advised that upon reading Kaneda as a whole that Figure 18 teaches that the pairs of spot weds on either side of the elastic (transverse to the longitudinal direction of the elastic) provided for securing the elastic in place without the necessity of using adhesive where the spacing between the welds was greater than the width of the elastic in the stretched state but less than the width of the elastic in the relaxed state. There are ONLY three choices for the spacing of the pair of transverse welds disposed on either side of the elastic (and only two such welds would frictionally engage the elastic with the non-elastic webs to retain the elastic in a fixed condition without using adhesive). First it is clear that in Kaneda that the spacing is NOT both greater than the diameter of the elastic in both the stretched and non-stretched condition as such a state would NOT fix the elastic relative to the webs and there would be little frictional engagement between the webs and the elastic. This is a condition where the spacing is greater than both the diameter of the elastic in both the stretched and non-stretched condition and represents what applicant refers to as guide welds. Kaneda does NOT teach guide welds for the weld pairs in the transverse direction of the elastic (as such does not frictionally or otherwise fix the elastic to the webs).  There are only two other possibilities then to frictionally engage the elastic strand with pair of spot welds which fix the elastic in place frictionally between the non-elastic webs of material, these being that the spacing between the welds was both less than the diameter of the elastic in both the stretched and non-stretched condition (in which case the elastic was spot bonded on either side of the elastic and held in place both by friction and the spot weld itself) OR the spacing between the welds was greater than the diameter of the elastic in the stretched condition but less than the diameter of the elastic in a non-stretched condition (whereby upon relaxation there would be frictional engagement with the elastic and fixing of the elastic between the webs without using adhesive). Figure 19 as described in the declaration and in the reference appears to disclose an embodiment of fixing the elastic with the transverse pair of spot welds which adhere the elastic to the webs at least partially by virtue of the spacing being less than the elastic diameter in a stretched (and non-stretched) condition. Figure 18 teaches the only other way to fix the elastics frictionally in place without use of adhesive with spot bonding and this MUST be by spot bonding at a distance between the elastics with pairs of spot welds which are spaced a distance greater than the diameter of the elastic in a tensioned state but less than the diameter of the elastic in a non-stretched (relaxed) condition. This is borne out from a fair reading of Kaneda when considering the reference as a whole and in particular paragraphs [0192] and [0194}. With reference to Figure 19, the reference expressed that the ends of the elastic were more firmly fixed using this weld pattern where adhesion between the elastics themselves and the webs takes place when the elastics are in a stretched condition because the spot welds therein include welding at the edge of the elastic (a smaller spacing than the diameter of the elastic in a stretched condition) so that more firmly fixing occurs with the use of both friction and direct adhesion via the spot weld. In Figure 18, the fixing of the elastic without the use of adhesion (as discussed above there are only 3 possibilities for the spacing of the pairs of welds AND there are only two such conditions suitable for fixing the elastic without adhesive which are both described by Kaneda) is performed with a spacing between the weld pairs which is greater than the diameter of the stretched elastic BUT less than the diameter of the relaxed elastic so as to allow for frictional fixing of the elastic therein (see paragraph [0194}. Applicant’s themselves point out that the reference to Kaneda does NOT express the use of guide weld pairs which is the third condition of welding where the spacing is greater than both the stretched and non-stretched condition of the elastic and which does not include any frictional fixing (without adhesive) of the elastic. Kaneda then, when read as a whole suggested frictionally fixing the elastics in place without use of adhesive (as an alternative to adhesive) by welding with pairs of welds which form anchor welds for the elastic. There is no teaching of guide welding in Kaneda and the reference need not teach the use of the same as Kobayashi suggested guide welds and adhesive bonding of the elastics. 
The basis for the rejection (and obviousness) of the claimed invention is the substitution of one known expedient for another with the like functional equivalence with the substitution. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious, In re Fout, 213 USPQ 532. Applicant is expressly referred to paragraph [0191] of Kaneda where the use of adhesive or the bonding with the spot welds by frictional forces alone were recited as alternatives for securing the elastics (noting that paragraph [0194} clearly stated that it was the pressing forces of the friction alone which secured the elastics without directly securing the webs to the elastic directly. Both the use of adhesive to fix the elastic in place or the use of pairs of anchor welds transversely disposed on either side of a longitudinally extending elastic strand to fix the elastic in place (via frictional fixing of the elastic) are clearly understood alternative expedients with identical function. Furthermore, NOT employing an adhesive has the advantage of increased air permeability and reduction in material costs by elimination of adhesive. Not only would one skilled in the art recognize that the use of anchor welds which frictionally fix the elastics in accordance with the teachings of Kaneda would have been an alternative to using adhesive to secure the elastics, but there were advantages identified by Kaneda to use of the same in the processing therein. While applicant argues that anchoring the elastics in Kobayashi would not have been performed because Kobayashi only taught the spacing such that guide welds were transversely applied in pairs on either side of the elastic and the use of anchor welds would change the condition of the article therein, the combination is NOT to alter the guide welds in any way but rather a mere substitution of the adhesive bonding regions with anchor welds which are pairs of spot welds on either side of a longitudinally extending elastic (which are clearly taught as spaced according to the anchor welds of the claim by Kaneda in order to frictionally engage the elastics therein without bonding directly to the elastics as described with reference to Figure 18). To suggest somehow that the substitution of the anchor welds of Kaneda for the adhesive bonds in Kobayashi somehow destroys or otherwise is taught away from in Kobayashi is not persuasive. 
It should be noted that the fair reading of Kaneda is that Figure 18 taught the welding with anchor welds and that this was an alternative to using adhesive for securing the elastics in place. It should additionally be noted that in Kaneda the elastics which are secured together with the pairs of welds transversely disposed relative to the longitudinal extent of the elastic are for waistband elastics and the reference to Kobayashi clearly was using the guide welds for elastic in the waistband with regions of adhesive for the same elastics to secure the elastics to the webs. Instead of using adhesive in these regions (where guide welds are present with the adhesive) it would have been obvious to use anchor welds in place of the adhesive for frictionally securing the elastic in place without adhesive whereby the air permeability of the absorbent article is improved without the use of added adhesive materials (which reduces material costs of manufacture). 
Claims 7 and 9 remain rejected for the reasons expressed herein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746